Title: From John Adams to James Monroe, November 1824
From: Adams, John
To: Monroe, James


				
					Dear Sir
					Quincy November 1824
				
				Permit me to introduce to you Mr Ticknor & his Lady, this Gentleman is a Professor at our University in Cambridge and one of the most Conspicuous Literary Characters in this State, he has been for several years intimately acquainted with Mr Jefferson and is highly esteemed by him I believe he has been acquainted with Mr Madison, & he proposes to visit him Montpelier as well as well as Monticello in the Course of this Tour—He is Married to a Lady of fortune, as well as meriet who is desirous of seeing the great Men of the South a curiosity that all wise Men must applaud—I cannot pass this opportunity of congratulating you on the singular felicity of your Administeration which as far as I know has been without fault—I wish you the same happiness in private LifeBeing with high esteem your / most Obedient humble / Servant
				
					John Adams
				
				
			